Citation Nr: 0933447	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1989 to June 1992.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim.

In an October 2007 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a July 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

The October 2007 Board decision denied the Veteran's claims 
of entitlement to service connection for a bilateral knee 
condition, a respiratory condition, and migraine headaches.  
To the Board's knowledge, no appeal was taken.  The Board's 
decision is final, and those issues will be addressed no 
further herein.  See 38 C.F.R. 
§ 20.1100 (2008).


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed skin disability, chronic 
dermatitis, is related to his military service.


CONCLUSION OF LAW

Chronic dermatitis was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
skin disability, which he contends was incurred during his 
military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to schedule the 
Veteran for a VA examination in order to determine the nature 
and etiology of the Veteran's claimed skin disability.  The 
AOJ was then to readjudicate the claim. 

The record demonstrates that the Veteran was afforded a VA 
examination in June 2009, which has been associated with the 
Veteran's VA claims folder.  After this development was 
completed, the AMC readjudicated the claim in the July 2009 
SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. § 5103, 5103A (West 2002).  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in July 2002.  The Board need not, 
however, discuss the sufficiency of either the VCAA notice 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper 
notice as to degree of disability and effective date in a 
March 2006 letter, as required by the decision of the United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Board initially notes that the law and regulations 
pertaining to service connection for undiagnosed illnesses 
resulting from the Persian Gulf War service are not for 
application.  The Veteran has a diagnosed disability, namely 
chronic dermatitis.  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2008).  

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With regard to Hickson element (1), the Veteran is currently 
diagnosed with chronic dermatitis.  See the VA examination 
report dated June 2009.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), service treatment 
records dated May 1991 through December 1991 documented the 
Veteran's complaints of and treatment for eyelid dermatitis.  
A November 1991 treatment record also documented scattered 
lesions of the Veteran's upper nose, face, and right arm.  
Accordingly, the Board finds that Hickson element (2) is also 
satisfied.  

As to crucial Hickson element (3), medical nexus, there is of 
record a June 2009 VA examination report which relates the 
Veteran's currently diagnosed chronic dermatitis with his in-
service eyelid dermatitis.  Specifically, the June 2009 VA 
examiner interviewed and examined the Veteran, reviewed the 
Veteran's claims folder, and concluded that "the Veteran's 
skin condition [chronic dermatitis] is at least as likely as 
not due to the Veteran's military service."  In rendering 
this opinion, the VA examiner noted the Veteran's in-service 
treatment for a skin condition in his military service.    

The June 2009 VA examiner's opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history and current medical 
condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

There is no competent medical evidence to contradict the June 
2009 VA examination report.  In the July 2009 SSOC, the AMC 
denied the claim based on its own opinion that the Veteran's 
currently diagnosed dermatitis was unrelated to his in-
service skin disability.  However, VA may not render opinions 
based on its own medical opinions.  Cf. Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's currently diagnosed chronic 
dermatitis is related to his in-service eyelid dermatitis.  
Hickson element (3), and therefore all elements, is 
satisfied.

In summary, the Veteran has met all requirements needed to 
establish service connection for chronic dermatitis.  The 
benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for chronic dermatitis is 
granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


